PER CURIAM.
Affirmed. See Designers Tile Int’l Corp. v. Capitol C. Corp., 499 So.2d 4 (Fla. 3d DCA 1986) (defendants entitled to directed verdict where plaintiff presented no evidence to support its claim), rev. denied, 508 So.2d 13 (Fla.1987); Rosa v. Florida Coast Bank, 484 So.2d 57 (Fla. 4th DCA 1986) (trial court correct in setting aside jury verdict for plaintiff and directing verdict for defendant where plaintiff failed to establish essential elements of claim); Williams v. Meyer, 474 So.2d 1214 (Fla. 5th DCA 1985) (directed verdict proper where evidence and reasonable inferences therefrom failed to prove plaintiffs case).